Citation Nr: 0327163	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-13 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for the loss of tooth 
number 4, with damage to the root of tooth number 3, claimed 
as residuals of facial trauma.  

2.  Entitlement to service connection for gastric ulcer, with 
erosive gastritis.  

3.  Entitlement to service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for hemorrhagic fever.  

5.  Propriety of an initial 10 percent evaluation for 
service-connected facial laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran, formerly [redacted] during this  appeal, 
and known in service as [redacted], had active military 
duty from April 1983 to March 1986, and from February 1987 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which granted a claim of service connection for a facial 
laceration scar, assigning a noncompensable rating for the 
scar, and denying the remaining benefits sought on appeal.  
In July 1997, the RO assigned a 10 percent rating for 
service-connected facial laceration scar.  

The July 1997 RO rating decision also granted service 
connection for several disorders associated with, but rated 
separately from, service-connected facial laceration scar: 
right seventh nerve motor branch deficit neuropathy and V2 
sensory neuropathy (including interference with mastication 
and right lip droop upon smiling), rated as 20 percent rating 
disabling; post-traumatic headaches, migraine type, rated as 
10 percent disabling; alveolar fracture, rated as 
noncompensably disabling; and, adjustment disorder with 
depressive mood, rated as 30 percent disabling.  
Additionally, in October 2002, the RO denied service 
connection for hepatitis.  Most significantly, the July 1997 
RO rating decision established the veteran's eligibility for 
dental treatment as to teeth numbers 3 and 4.  The veteran 
has not expressed disagreement with regard to these other 
matters, and they are not on appeal before the Board.  

The veteran's March 1996 substantive appeal (VA Form 9) 
included a request for a hearing before a Member of Board in 
Washington, D.C.  She reiterated her hearing request in March 
1998 and September 1998, and postponed her hearing request in 
March 2000.  A hearing was scheduled for July 14, 2003, and 
the veteran's representative indicates that she failed to 
report for the scheduled hearing.  Because of the need for 
other necessary development in the appeal, this matter will 
be clarified upon Board remand.  


FINDINGS OF FACT

1.  As to the claims adjudicated on the merits herein, the RO 
notified the veteran of the evidence and information needed 
to substantiate his claims, obtained all relevant and 
available evidence identified by the veteran, and provided 
him appropriate VA medical examinations, all in an effort to 
assist him in substantiating his claims for VA compensation 
benefits.  

2.  The veteran's service-connected facial laceration scar 
(apart from already service-connected right seventh nerve 
motor branch deficit neuropathy and V2 sensory neuropathy, 
with associated interference with mastication and right lip 
droop upon smiling) is manifested by a 2 inch long vertical 
scar of the right medial face, extending above the upper lip, 
which is well-healed, with no keloid formation, no swelling, 
and no tenderness to palpation, but with some epidermal 
irregularity of the upper part, no more than one-quarter of 
an inch wide at widest part, as well as apparent 
disfigurement, approximating gross distortion of the right 
cheek, but with no more than two or three characteristics of 
disfigurement.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the schedular 
criteria for an evaluation of 30 percent for service-
connected facial laceration scar are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102,3.159, 4.118, Diagnostic Code 7800 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  First, VA has a duty to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to both VA's duty to notify and duty to assist, 
the Board finds that VCAA has been met, given the favorable 
adjudication of the veteran's claim for an increased rating 
for service-connected facial laceration.  The record shows 
that the requirements of the VCAA were essentially set forth 
in a February 2002 letter and in an October 2002 supplemental 
statement of the case (SSOC).  In the SSOC, the RO cited to 
38 C.F.R. § 3.159 regarding VA's responsibilities with 
respect to obtaining evidence in support of claims, and 
regarding the veteran's responsibilities to identify and 
obtain other evidence in support of a claim.  While it is 
regrettable that the veteran has not been afforded a VA skin 
examination since April 1996, the claim is favorably 
adjudicated at the Board, and the veteran's other facial 
laceration scar-related complaints were favorably adjudicated 
at the RO in July 1997, when service connection was granted 
for right seventh nerve motor branch deficit neuropathy and 
V2 sensory neuropathy, with interference with mastication and 
right upper lip droop upon smiling.  Therefore, with regard 
to the sole issue adjudicated on the merits herein, the Board 
finds that VA's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

From a review of the claims file, there does not appear to be 
any missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  In light of the favorable nature of the disposition 
of this claim, and as it is shown that all relevant records 
have been obtained, the Board finds that additional efforts 
to assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

II.  Scars

The veteran filed her original claim of service connection 
for a facial laceration scar in June 1991, and service 
connection for a right side facial laceration scar was 
established by rating decision dated in March 1996, effective 
from June 1991, the date of her claim of service connection.  
A 10 percent evaluation has been established, effective from 
March 1991, the date of the veteran's separation from 
service.  

Effective August 30, 2002, the Rating Schedule was amended 
with regard to rating skin disorders, including scars. 67 
Fed. Reg. 49,590- 599 (July 31, 2002).  The Court has held 
that when the regulations concerning entitlement to a higher 
rating undergo a substantive change during the course of an 
appeal, the veteran is entitled to resolution of his claim 
under the criteria which are to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC 3-2000 
(2000).  

Prior to August 30, 2002, scars of the head, face, or neck 
that constituted complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement were assigned a disability evaluation 
of 50 percent. Scarring that was severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles was evaluated as 30 percent disabling. Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6.  

Effective August 30, 2002, disfigurement of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent. Disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement is assigned an 
evaluation of 50 percent. Thirty-percent is assigned for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement. 10 percent is assigned for 
only one characteristic of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective Aug. 30, 2002).

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are as follows: (1) scar five or more inches (13 
or more centimeters (cm.)) in length; (2) scar at least one-
quarter inch (0.6 cm.) in length; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square (sq.) inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  (Emphasis added, since while the veteran's right check 
scar may have some of these characteristics, none are shown 
to approximate an area exceeding six square inches, as 
required.  

The Board initially notes that the veteran's arguments on 
appeal with regard to her belief that an evaluation in excess 
of 10 percent is warranted for service-connected facial 
laceration scar, have been recognized when, in March 1997, 
the RO granted service connection for right seventh nerve 
motor branch deficit neuropathy and V2 sensory neuropathy, 
with associated interference with mastication and right lip 
droop upon smiling.  These symptoms are not for consideration 
on appeal, as the evaluation of that associated disorder is 
not in appellate status.  

To briefly summarize the findings of record, on VA skin 
examination in April 1996, color photographs were taken.  The 
Board has reviewed those photographs, in conjunction with the 
limited findings on VA skin examination at that time.  The 
veteran's service-connected facial laceration scar was found 
to be manifested by a 2 inch long vertical scar of the right 
medial face, extending above the upper lip, which was "well-
healed," with no keloid formation, no swelling, and no 
tenderness to palpation.  The scar was not noted to be 
elevated or depressed on palpation, or adherent to any 
underlying tissue.  Additionally, the examiner noted no hypo 
or hyper pigmentation of the skin.  However, there was some 
epidermal irregularity of the upper part of the scar.  The 
Board notes that the color photographs show a thin scar about 
the right cheek which is not severely disfiguring (under the 
old criteria) but appears to include some depression of 
surface contour.  

However, as indicated above, terms such as "moderate" and 
"severe" are not defined by the VA Rating Schedule. 38 C.F.R. 
§ 4.6.  There is no evidence of marked and unsightly 
deformity of the veteran's eyelids, lips, or ears.  

The Board notes that, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating. Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).  
Giving the benefit of the doubt to the veteran, the Board 
finds that the evidence approximates gross distortion of the 
right cheek, but with no more than two or three 
characteristics of disfigurement-namely, some apparent 
depressed surface contour, possible one-quarter inch width of 
scar at widest part, and even some arguable adherence to 
underlying tissue, although not medically shown.  

Applying VA's benefit-of-the-doubt doctrine, the Board finds 
that the veteran's right facial laceration scar is either no 
more than "moderately disfiguring," with additional 
apparent tissue loss and color contrast (under the former 
criteria), or no more than that which approximates the new 
criteria for a 30 percent evaluation, on account of visible 
tissue loss with either gross distortion or asymmetry of the 
right cheek, no more than two or three characteristics of 
disfigurement, including some scar depression of surface 
contour, and at least a quarter-inch scar in widest part.  
38 C.F.R. §§ 4.2, 4.6, 4.7, 4.118, DC 7800.  

A higher evaluation is not warranted in the present case, as 
the competent medical evidence of record does not indicate 
that the veteran has either a severe scar, with additional 
tissue loss and marked discoloration, or color contrast (old 
criteria), or gross distortion or asymmetry of two features, 
with four or more characteristics of disfigurement.  
Additionally, as discussed above, the competent evidence of 
record reveals only one, possibly two, but no more than 
three, characteristics of disfigurement, i.e. surface contour 
of scar depressed on palpation, with possible scar at least 
one-quarter of an inch wide at widest part, and possible 
adherence to underlying tissue--not shown.  There is clearly 
no evidence of any other characteristic of disfigurement, all 
of which require an area exceeding six square inches-a 
finding which is not reasonably inferred from any evidence of 
record, and clearly not demonstrated by the color photographs 
of record.  See 38 C.F.R. § 4.118, DC 7800 (effective Aug. 
30, 2002).

As discussed above, both the old and new regulations for 
evaluating skin disorders were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the veteran's claim, and under the Karnas 
precedent, which required us to apply the old criteria 
despite their having been rescinded. In any future claims and 
adjudications, the RO will apply only the amended rating 
criteria in effect on and after August 30, 2002, and will 
consider evidence developed after the present claim.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  The Board 
defers to the RO to assign an effective date for the 30 
percent rating being awarded pursuant to this decision.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection has her skin 
disability been more disabling than a 30 percent evaluation 
contemplates.  


ORDER

A 30 percent evaluation, but no more, for the service-
connected right facial laceration scar, is granted.  



REMAND

The Board notes that although the veteran was provided notice 
of VCAA in February 2002, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) issued a decision, 
which now requires that the Board remand this case so that 
the necessary development may be completed at the RO.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The Board emphasizes that other development is indicated as 
well.  The veteran's March 1996 substantive appeal (VA Form 
9) included a request for a hearing before a Member of Board 
in Washington, D.C.  She reiterated her hearing request in 
March 1998 and September 1998, and has never formally 
withdrawn her request in writing.  Her intentions in this 
regard are unclear, however, as she indicated in March 2000 
that she wanted to essentially postpone her requested Board 
hearing, pending the adjudication of her claim of service 
connection for hepatitis.  While she failed to initiate an 
appeal with regard to the RO's October 2002 decision to deny 
service connection for hepatitis, the veteran's intentions in 
this regard are not clear.  Therefore, she should be 
contacted and requested to reaffirm her Board hearing 
request, or properly withdraw the hearing request in a signed 
writing.  

Service medical records show treatment in November 1985 for 
gastroenteritis.  Post-service treatment records show a small 
gastric ulcer with erosive gastritis in September 1993.  Upon 
VA examination in August 2002, the veteran was diagnosed with 
a gastric ulcer and erosive gastritis.  The etiology of these 
current diagnoses shown on VA examination has not been 
obtained, nor has a medical opinion been obtained as to the 
likely date of onset, and any relation to the veteran's 
inservice gastroenteritis in November 1985.  The necessary 
nexus opinion must be obtained on further VA examination.  
The Court has long found that where a medical opinion is 
needed, but not obtained, VA may fail in its duty to assist 
the veteran.  See Smith v. Brown, 5 Vet.App. 335 (1993).  

The above necessary development must be completed at the RO.  
In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F. 3rd 1339 (Fed. Cir. 
2003), 327 F. 3rd 1339 (Fed. Cir. 2003), the Federal Circuit 
held that that part of VCAA, at 38 C.F.R. § 19.9(a)(2)(ii), 
which allowed for claims development at the Board, the Board 
receipt of additional evidence, and Board issued corrective 
VCAA duty to notify letters, was invalid as contrary to 
38 U.S.C.A. § 5103(b).  Accordingly, the matter must now be 
remanded to the RO so that the veteran may be provided one 
year in which to reply to an adequate VCAA notice.  This 
development cannot be completed at the Board, consistent with 
the requirements of VCAA as interpreted by the Federal 
Circuit.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
her representative and request written 
clarification as to whether the veteran 
still desires a hearing before a Member 
of the Board in Washington, D.C.  Any 
requested hearing should be appropriately 
scheduled.  Her written response must be 
maintained in the claims file for use in 
the appeal.  

2.  The RO should also contact the 
veteran and her representative and 
provide written notice of the provisions 
of VCAA which are applicable to the 
remaining claims on appeal.  The veteran 
should be provided one year in which to 
respond to the VCAA notice, along with an 
opportunity to submit written waiver of 
this period of time.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

4.  The veteran should be scheduled for a 
VA gastrointestinal examination in order 
to determine the etiology of any and all 
current disability.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to the examining 
physician, not only so that the pertinent 
clinical record may be studied in detail, 
but so that the veteran's service medical 
records may be reviewed, and a medical 
nexus opinion obtained as to whether any 
current disorder is related to the 
veteran's November 11, 1985 inservice 
diagnosis of gastroenteritis.  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

5.  Thereafter, the RO should complete 
any other necessary or indicated 
development, with particular attention to 
any Board hearing request or additional 
evidence received, in response to 
paragraphs #1, 2 and 4 above.  

6.  Thereafter, the RO should 
readjudicate the veteran's remaining 
claims on appeal.  If any decision, in 
whole or in part, remains adverse to the 
veteran, she and her representative 
should be provided a SSOC, with an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



